Citation Nr: 0612160	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  02-20 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active military service from December 1969 to 
July 1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which, inter alia, reopened (and 
denied) a previously denied claim of service connection for a 
low back disability.  The Board also reopened the claim in a 
June 2004 decision and subsequently remanded the matter back 
to the RO for additional development of the record.  .

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to 38 C.F.R. § 20.700(a) (2005), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  In this case, the veteran did 
appear for a personal hearing in September 2003, before a 
Veterans Law Judge who has since retired from the Board.  The 
veteran is entitled to a hearing before a Veterans Law Judge 
who will decide his appeal.  38 U.S.C.A. § 7107(c) (West 
2002).  As such, the veteran is entitled to another hearing 
before a Veterans Law Judge, either in person, or via video 
conference.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 
20.700 (2005).  In a hearing clarification letter, received 
at the Board in April 2006, the veteran did request to appear 
for a travel board hearing before a Veterans Law Judge at the 
RO.  

In light of the veteran's request, the case is remanded for 
the veteran to be scheduled for a personal hearing before a 
Veterans Law Judge at the RO.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should appropriately schedule the 
veteran for a personal hearing before a 
Veterans Law Judge at the RO.  The RO 
should notify the veteran and his 
representative of the date, time and 
place of the hearing.  After the hearing 
is conducted, or in the event the 
appellant withdraws his hearing request 
or fails to report for the hearing, the 
claims file should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






